127 F.3d 1094
Ronald Benson, Juan Poncev.Philadelphia Naval Shipyard, John H. Dalton, as Secretary ofNavy, Arthur D. Clark, as Commander of Philadelphia NavalBase, J. C. Bergner, as Production Officer, PhiladelphiaNaval Shipyard Patricia D'Amico, Employment of PhiladelphiaNaval Shipyard, William P. McCarthy, Employment CapacityPhiladelphia Naval Shipyard, Warren Duane Bales, EmploymentCapacity, Edward C. Corson, Employment Capacity, Bruce D.Mackiewicz, Employment
NO. 96-2099
United States Court of Appeals,Third Circuit.
Aug 15, 1997
Appeal From:  E.D.Pa. ,No.91cv8030

1
Reversed.